DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	The Office Action is in response to the application filed November 13, 2020. Amended claims 1-31 are being examined on the merits herein. 

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-31 are rejected under 35 U.S.C. 112, first paragraph,
because the specification, while enabling for the treatment of Parkinson’s disease (PD), Lewy Body Dementia (LBD), Alzheimer’s disease, and frontotemporal dementia, does not reasonably provide enablement for the treatment of any neurodegenerative disease, as set forth in the instant claims. The specification does not provide sufficient information that the forskolin analogs of claim 1 are capable of treating any neurodegenerative disease. Thus, the term “neurodegenerative disease” is very broad as cited in claims 1-31.
 	 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The specification does not provide sufficient information that all muscarinic acetylcholine M1 receptor antagonist are capable of increasing neurite outgrowth or treating diabetic peripheral neuropathy.
	The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required
undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The breadth of the claims
The breadth of the instant claims is seen to encompass methods for treating any neurodegenerative disorder, which includes cerebral deficits, cerebral ischemia, spinal cord trauma, head trauma, multiple sclerosis, Alzheimer’s Disease, Huntington’s choreal, amyotrophic lateral sclerosis, AIDS-induced dementia, muscular spasm, convulsions, drug tolerance, withdrawal, ocular damage, cognitive disorders, idiopathic and drug-induced Parkinson’s disease, pain, movement disorders and psychiatric disorders by administering to a patient in need of such treatment a therapeutically effective amount of the compounds claim.  Applicant failed to exactly define what types of neurodegenerative disorder, which includes cerebral deficits, cerebral ischemia, spinal cord trauma, head trauma, multiple sclerosis, Alzheimer’s Disease, Huntington’s choreal, amyotrophic lateral sclerosis, AIDS-induced dementia, muscular spasm, convulsions, drug tolerance, withdrawal, ocular damage, cognitive disorders, idiopathic and drug-induced Parkinson’s disease, pain, movement disorders and psychiatric disorders are treated.  Thus, the claims are extremely broad.

The nature of the invention

The nature of the invention is the treatment of any neurodegenerative disorder through the use of the claimed compounds and derivatives thereof.  Currently, there are no known agents that treat all neurodegenerative disorders all inclusively.

The level of predictability in the art

The treatment of these disorders is highly unpredictable.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   

The amount of direction provided by the inventor
	The applicant has not demonstrated sufficient guidance provided in the form of administration profiles, combination ratios of the active agents or reference to the same in the prior art to provide a skilled artisan with sufficient guidance to practice the instant treatment of the disorders claimed. Further, the applicant discloses that an effective amount of the compound will be administered without providing any direction other than that the compounds of the invention have a high therapeutic index and follows this with a definition readily found in a basic pharmacology textbook.  It should be noted that the therapeutic index of a drug in humans is almost never known and is only determined through clinical experience.

The existence of working examples
	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of treating these disorders.  A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 27 USPQ2d 1510 (CAFC). The disclosure does not demonstrate sufficient evidence to support the applicant's claim to the treatment and methods in inhibition. There are not sufficient working examples or data from references of the prior art to provide a nexus between those examples and a method of treating these disorders with the claimed compound.


The level of one of ordinary skill
	The level of the skill in the art: The level of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.

The quantity of experimentation
	A great deal of experimentation is required.  In order for there to be a method of treating these disorders generally, as claimed by the applicant, it would be necessary to show that a vast range of different types of neurodegenerative disorders, which includes cerebral deficits, cerebral ischemia, spinal cord trauma, head trauma, multiple sclerosis, Alzheimer’s Disease, Huntington’s choreal, amyotrophic lateral sclerosis, AIDS-induced dementia, muscular spasm, convulsions, drug tolerance, withdrawal, ocular damage, cognitive disorders, idiopathic and drug-induced Parkinson’s disease, pain, movement disorders and psychiatric disorders. Furthermore, direction, in the form of examples, must be shown to determine what an effective dose may be.  The references submitted do not demonstrate this. Therefore, one of ordinary skill in the art would require a significant amount of experimentation in order to determine the effective dosage to treat the multitudes of different types of neurodegenerative disorders, which includes cerebral deficits, cerebral ischemia, spinal cord trauma, head trauma, multiple sclerosis, Alzheimer’s Disease, Huntington’s choreal, amyotrophic lateral sclerosis, AIDS-induced dementia, muscular spasm, convulsions, drug tolerance, withdrawal, ocular damage, cognitive disorders, idiopathic and drug-induced Parkinson’s disease, pain, movement disorders and psychiatric disorders with the claimed compound individually or in combination with other therapeutic agents.  
 	Genentech, 108 F.3d at 1366 states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."	Thus, it can be safely concluded that the instant case fails to provide an enabling disclosure for the treatment of any neurodegenerative disorder, which includes cerebral deficits, cerebral ischemia, spinal cord trauma, head trauma, multiple sclerosis, Alzheimer’s Disease, Huntington’s choreal, amyotrophic lateral sclerosis, AIDS-induced dementia, muscular spasm, convulsions, drug tolerance, withdrawal, ocular damage, cognitive disorders, idiopathic and drug-induced Parkinson’s disease, pain, movement disorders and psychiatric disorders.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	The recitation, "any deoxygenated derivative thereof" in these claims render claims indefinite. The recitation, "a derivative" is not clearly defined in the specification. Hence, one of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired as to "a derivative" of compounds herein, since one of ordinary skill in the art would clearly recognize that many various groups could possibly substituting these compounds. As a result, any significant structural variation to a compound would be reasonably expected to alter its properties, e.g., physical, chemical, physiological effects and functions. Thus, it is unclear as to what "a derivative" of compounds herein would be encompassed thereby.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-13, 21, and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2008/0044390).

	Regarding claims 1, 2, and 23-27, Jin teaches a composition that includes one or more first agents selected independently from any of the agents of Tables 1a and 1b, and one or more second, different agents selected independently from any one of the classes or agents of Tables 1a, 1b, and 2. The agent or agents of Tables 1a and 1b can be, e.g., GSK-3β inhibitors, CDK inhibitors, PKR inhibitors, EGFR inhibitors, flavonoids, antioxidants, PDE inhibitors, or caspase inhibitors. In certain embodiments, the first and second agents are selected from a single row of Table 3. The first agent and second agent are present in amounts that, when administered to a patient, are sufficient to treat, prevent, or ameliorate a neurodegenerative disorder, e.g., a disorder selected from the group consisting of a polyglutamine expansion disorder (e.g., HD, dentatorubropallidoluysian atrophy, Kennedy's disease (also referred to as spinobulbar muscular atrophy), and spinocerebellar ataxia (e.g., type 1, type 2, type 3 (also referred to as Machado-Joseph disease), type 6, type 7, and type 17), another trinucleotide repeat expansion disorder (e.g., fragile X syndrome, fragile XE mental retardation, Friedreich's ataxia, myotonic dystrophy, spinocerebellar ataxia type 8, and spinocerebellar ataxia type 12), Alexander disease, Alper's disease, Alzheimer disease, amyotrophic lateral sclerosis, ataxia telangiectasia, Batten disease (also referred to as Spielmeyer-Vogt-Sjogren-Batten disease), Canavan disease, Cockayne syndrome, corticobasal degeneration, Creutzfeldt-Jakob disease, ischemia stroke, Krabbe disease, Lewy body dementia, multiple sclerosis, multiple system atrophy, Parkinson's disease, Pelizaeus-Merzbacher disease, Pick's disease, primary lateral sclerosis, Refsum's disease, Sandhoff disease, Schilder's disease, spinal cord injury, spinal muscular atrophy, Steele-Richardson-Olszewski disease, and Tabes dorsalis [0009]. 
Regarding claims 30 and 31, Jin teaches the administration of an effective amount of one, two, three, four, or more agents selected independently from any of the agents of Tables 1a and 1b to a patient having or being at risk of having, a neurodegenerative disorder, thereby treating, preventing, or ameliorating such a disorder [0064].  The kit also includes instructions for administering these agents together to a patient having or at risk of having a neurodegenerative disorder ([0016], [0194]).
Jin teaches specifically teaches NKH-477 (i.e., 6-(3-dimethylaminopropionyl)forskolin) [0106].
Jin teaches Exemplary NKH-477 analogs are 6-(4-dimethylaminobutyryl)forskolin; 6-(5-dimethylaminopentanoyl)forskolin; 6-(6-dimethylaminohexanoyl)forskolin; 6-(3-aminopropionyl)forskolin; 6-(4-aminobutyryl)forskolin; 6-(5-aminopentanoyl)forskolin; 6-(6-aminohexanoyl)forskolin; 14,15-dihydro-6-(3-dimethylaminopropionyl)forskolin; 14,15-dihydro-6-(4-dimethylaminobutyryl)forskolin; 6-(3-dimethylaminopropionyl)-7-deacetylforskolin; 6-(3-N-methylpiperazinopropionyl)-7-deacetylforskolin; 6-(3-piperidinopropionyl)-7-deacetylforskolin; and 6-(3-morpholinopropionyl)-7-deacetylforskolin. NKH-477 analogs [0107].
Regarding claims 3, 5, 9, Jin teaches any of the agents may be contained in any appropriate amount in any suitable carrier substance, and is generally present in an amount of 1-95% by weight of the total weight of the composition. The composition may be provided in a dosage form that is suitable for the oral, parenteral (e.g., intravenously, intramuscularly), rectal, cutaneous, nasal, vaginal, inhalant, skin (patch), or ocular administration route. Thus, the composition may be in the form of, e.g., tablets, capsules, pills, powders, granulates, suspensions, emulsions, solutions, gels including hydrogels, pastes, ointments, creams, plasters, drenches, osmotic delivery devices, suppositories, enemas, injectables, implants, sprays, or aerosols [0192]. 
Regarding claims 6, 7, and 10, Jin teaches administered to a human, the dosage of any of the agents of the combination will depend on the nature of the agent, and can readily be determined by one skilled in the art. Typically, such dosage is normally about 0.001 mg to 2,000 mg per day, about 1 mg to 1,000 mg per day, or about 5 mg to 500 mg per day [0201].
 	Regarding claims 8, 11, and 13, Jin teaches the therapeutic agents of the invention may be admixed with additional active or inert ingredients, e.g., in conventional pharmaceutically acceptable carriers. A pharmaceutical carrier can be any compatible, non-toxic substance suitable for the administration of the compositions. Pharmaceutically acceptable carriers include, for example, water, saline, buffers and other compounds [0051].
Regarding claim 12, Jin teaches neurodegenerative disorders are often caused by or accompanied by oxidative stress, and thus flavonoids and other antioxidants may be useful in the present invention to treat neurodegenerative disorders. Flavonoids and other antioxidants that may be suitable for use in the compositions, kits, and methods of the invention include, e.g., flavanols (e.g., myricetin and quercetin), flavones (e.g., apigenin and luteolin), flavanones (e.g., hesperetin and naringenin), flavan-3-ols (e.g., catechin, epicatechin, epicatechin gallate, epigallocatechin, and epigallocatechin gallate), anthocyanidins (e.g., cyanidin, delphinidin, malvidin, pelargonidin, and peonidin), vitamin A, vitamin C, vitamin E, lycopene, and beta-carotene [0145].
Regarding claims 28 and 29, Jin teaches wherein the subject is human (claim 18).
Regarding claims 4, Jin teaches the agent and additional therapeutic agents are administered at least one hour, two hours, four hours, six hours, 10 hours, 12 hours, 18 hours, 24 hours, three days, seven days, or 14 days apart. The dosage and frequency of administration of each component of the combination can be controlled independently. For example, one compound may be administered three times per day, while the second compound may be administered once per day. Combination therapy may be given in on-and-off cycles that include rest periods so that the patient’s body has a chance to recover from any as yet unforeseen side effects. The compounds may also be formulated together such that one administration delivers both compounds. Optionally, any of the agents of the combination may be administered in a low dosage or in a high dosage, each of which is defined herein [0150].
Jin teaches additional agents for the treatment of Parkinson’s disease including amantadine ([0021]; [0022])
The specific combination of features claimed is disclosed within the teachings of Jin, but such "picking and choosing" within several variables does not necessarily give rise to anticipation. Corninq Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, however, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Ida). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S, Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is... a person of ordinary creativity, not an automaton." Id. at 1742. 	Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients from within a prior art disclosure, to arrive compositions "yielding no more than one would expect from such an arrangement", absent any secondary considerations (i.e., unexpected results).Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

 	Claims 14-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2008/0044390) as applied to claims 1-13, 21, and 23-31 in the 103 rejection above and in view of Saiger (US 6,514,999).

Jin is discussed above.
Jin teaches additional agents for the treatment of Parkinson’s disease including amantadine ([0021]; [0022])
 	Jin does not teach the compositions further comprising a Noopept analog such as those recited in claim 15 nor the addition of additional agents for the treatment of Parkinson’s disease such as those recited in claim 22. 
Saiger teaches the use of L-DOPA in amounts of 200 mg to 600 mg (claim 9), selegiline in amounts of 4mg to 20mg (claim 13), amantadine in amounts of 100mg to 400mg (claim 15), pergolide in amounts of 2mg to 8mg (claim 16), tolcapone in amounts of 100mg to 400mg (claim 19), and piracetam in amounts of 1000mg to 4000mg (claim 21) in the treatment of Parkinson’s disease. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the Forskolin analogs employed for the treatment of neurodegenerative disorders, such as Parkinson’s disease, as taught by Jin and also employed a Noopept analog of claim 15 or claim 22. Saiger teaches the use of L-DOPA, selegiline, amantadine, pergolide, tolcapone, and piracetam in the treatment of Parkinson’s disease. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art.', In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
 	Based on the foregoing reasons, the instant claims are deemed unpatentable over the cited art. 

Conclusion
Claims 1-31 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/ Primary Examiner, Art Unit 1627